December 01, 2006


Ms. Barbara E. Rosenberg
Assistant City Attorney
1500 Marilla Street, Room 7B North
Dallas, TX 75201
Mr. Gary Johnson
Foreman, Boudreaux, Smith & Johnson
Walnut Glen Tower, Suite 1190
8144 Walnut Hill Lane, L. B. 62
Dallas, TX 75231

RE:   Case Number:  05-0787
      Court of Appeals Number:  05-04-01174-CV
      Trial Court Number:  03-03259-F

Style:      CITY OF DALLAS
      v.
      MARGARET THOMPSON

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|